Case 1:20-cv-04691-MKV Document 46-3 Filed 10/23/20 Page 1 of 3




                0123435676
                Exhibit C
          Case 1:20-cv-04691-MKV Document 46-3 Filed 10/23/20 Page 2 of 3




                    !"
                 Common Claims in the Delaware and New York Lawsuits

                       
                       Claim                      # NY
                                                  DE       Main     $Distinction
                                                                              %
 &'()*)+,-./Inducement—Direct
                -*)0,1,-.234',0.Claim5+(41       59)-. Count
                                                         59)-. Claim
                                                                 5+(41in4-NY
                                                                           =>is47also
                                                                                   (+79asserted
                                                                                        (77,'.,*
 (6(4-7.8Lemonis,
            ,19-47:ML;8Retail,
                         <,.(4+:and
                                 (-*Marcus
                                      ;('0)7                     (6(4-7.Machete
                                                                          ;(0?,.,
 Fraudulent                                      Count

 8,19-47:88      5                                               59'@9'(.49-:although
                                                                                (+.?9)6?DE 3A
 against                                           1       1     against

                                                                 591@+(4-.4includes
                                                                              -0+)*,7
 Lemonis,    LLC.                                                Corporation,

                                                                 (++,6(.49-7'regarding
                                                                               ,6('*4-6
                                                                 Complaint

                                                                 ;(0,?,.,B7role
                                                                              '9+,(DE
                                                                                    C3ACompl.
                                                                                         591@+
                                                                 allegations

                                                                 DD 9 EF9 GH
                                                                 Macehete's

 &'()*234',0.Claim 5+(41against
                         (6(4-7.8Lemonis,
                                   ,19-47:ML;8 Count
                                                 59)-. Count
                                                         59)-. None,
                                                                 =9-,:,except
                                                                          J0,@.allegations
                                                                                 (++,6(.49-7
                                                                 II 53-54).

 <, .(4+
       : ( -*  ;( '0)7 8, 19 -47:8 85               I       I    ',+(., .9 K9 9 L,''Mrather
                                                                                      '(.?,'
 Fraud—Direct

                                                                 .?(-ML;8Fashion.
                                                                           &(7?49-
 Retail, and Marcus    Lemonis,  LLC.              2       2     relate to Gooberry

 Breach of Fiduciary Duty—Derivative Claim Count Count Derivative,party
 N' ,(0?  9 O& 4*)0 4(
                     'M 3) .M23,   '4 (.4 ,5+ (4
                                               1 59  )-. 59  )-. 3, '4 ( .4  @('.Mis47Gooberry
                                                                                       K99L,''M
                                                                 than

 (6(4-7.8Lemonis.
            ,19-47                                 3E      3E    4-NY,
                                                                    =>:ML ;8Fashion
                                                                              &(7?49-in4-DE.
                                                                                           3A
 N',(0?9OFiduciary
             &4*)04('MDuty—Direct
                        3).M234',0.and (-*       59)-. Count
                                                         59)-. DE3Aadds
                                                                     (**7claims
                                                                           0+(417(6(4-7.ML  ;8
 against                                                         in

 3,'4(.4,Claim5+(41against
                     (6(4-7.Lemonis,
                             8,19-47:ML ;8          G 3E Retail  <,.(4+and
                                                                         (-*ML,
                                                                             ;8:88    5
 Breach   of                                     Count                              against

 <,.(4+:and
         (-*Marcus
               ;('0)78,   19-47:8LLC.
                                   85
 Derivative                                        4                               LLC.

 P4*4-6and(-*Abetting—Direct
               PL,..4-6234',0.Claim
                                  5+(41against
                                         (6(4-7. Count
                                                 59)-. N/A=QP Not=9.alleged
                                                                      (++,6,*in4-NY.
                                                                                  =>
 Retail,               Lemonis,

 <(OO,+                                             95
 Aiding

 N',(0?of9Othe
             .?,Implied
                 /1@+4,*Covenant
                          59,-(-.of9OGood
                                       K99* Count59)-. Count
                                                         59)-. None.
                                                                 =9-,
 Raffel.

 &(4.?and
       (-*Fair
             &(4'Dealing—Direct
                  3,(+4-6234',0.and (-*             86     4G
 Breach

 3,'4(.4,Claim5+(41Against
                     P6(4-7.Lemonis,
                              8,19-47:ML;8
 Faith

 <,.(4+:and
         (-*Marcus
               ;('0)78,   19-47:8LLC.
                                   85
 Derivative

 N',(0?of9OML;8Fashion's
                  &(7?49-B788   5Agreement—
                                  P6',,1,-.2 Count
                                                 59)-. N/A=QP Breach
                                                                 N',(0?of9Ocontract
                                                                            09-.'(0.not
                                                                                      -9.
 Retail,               Lemonis,

 34',0.and
         (-*Derivative
              3,'4(.4,Claim
                          5+(41Against
                                 P6(4-7.            R            ,J@',77+Malleged
                                                                            (++,6,*in4-NY.
                                                                                        =>
 Breach                     LLC

 8,19-47:ML  ;8Retail,
                  <,.(4+:and
                         (-*Marcus
                             ;('0)78,    19-47:
 Direct                                             7            expressly

 885
 Lemonis,                             Lemonis,

 S-T)7.A-    '40?1,-.234',0.and (-*Derivative
                                     3,'4(.4, Count
                                                 59)-. Count
                                                         59)-. DE3Aincludes
                                                                     4-0+)*,7direct
                                                                                *4',0.claim;
                                                                                       0+(41V
 LLC.

 5+(41Against
         P6(4-7.8,   19-47:ML
                            ;8Retail,
                                 <,.(4+:and
                                         (-*        U8      95 otherwise
                                                                 9.?,'W47,none.
                                                                            -9-,
 Unjust  Enrichment—Direct

 ;('0)78,     19-47:88   5
 Claim             Lemonis,

 K'977Mismanagement—Derivative
        ;471(-(6,1,-.23,'4(.4,Claim      5+(41 Count
                                                 59)-. Count
                                                         59)-. None.
                                                                 =9-,
 Marcus    Lemonis,   LLC.

 P6(4-7.8,    19-47:ML;8Retail,
                          <,.(4+:and
                                  (-*Marcus
                                      ;('0)7 X9             R
 Gross

 8,19-47:88      5
 Against   Lemonis,                                         7

 Y(7.,and(-*Misappropriation
              ;47(@@'9@'4(.49-of9OCorporate
                                    59'@9'(., Count
                                                 59)-. Count
                                                         59)-. None.
                                                                 =9-,
 Lemonis,    LLC.

 P77,.723,'4(.4,Claim   5+(41Against
                              P6(4-7.8,   19-47: 10Z 68
 Waste

 ;8Retail,
     <,.(4+:and(-*Marcus
                   ;('0)7Lemonis,
                           8,19-47:8LLC.
                                       85
 Assets—Derivative                     Lemonis,

 59-,'749-23,'4(.4,Claim     5+(41Against
                                    P6(4-7. Count59)-. Count
                                                         59)-. None.
                                                                 =9-,
 ML

 3,O,-*(-.7                                                 U
 Conversion—Derivative

 <,0,4,'                                         59)-. Count
                                                         59)-. None.
                                                                 =9-,
 Defendants.                                      11        8

                                                  12I
 Receiver.                                       Count

 [,1@9'('M:Preliminary,
                \',+414-('M:and
                             (-*Permanent
                                 \,'1(-,-. Count 59)-. Count
                                                         59)-. None.
                                                                 =9-,
                                                          11

 /-T)-0.49-                                       13E     12I
 Temporary,
 Injunction.



898889
65666151v.1
          Case 1:20-cv-04691-MKV Document 46-3 Filed 10/23/20 Page 3 of 3




 34779+).49-                               59)-. Count
                                                 59)-. Under
                                                       S-*,'Del.
                                                              3,+C.5 §]18-802;
                                                                        UFUZIVand
                                                                               (-*
                                              G 13E N.Y.
                                                       => Bus.
                                                            N)7Corp.
                                                                 59'@8(   W§]
 Dissolution.                                Count

                                                         ZGF(
                                              14                       Law

 N',(0?of9OContract—Direct
            59-.'(0.234',0.Claim
                           5+(41byLM       59)-. N/A
                                                  =QP Not
                                                       =9.alleged
                                                           (++,6,*in4-NY.
                                                                      =>
                                                       1104-a.

 \+(4-.4OOMenkin
           ;,-^4-Against
                  P6(4-7.ML
                         ;8Fashion
                             &(7?49-and
                                    (-* 159
 Breach                                    Count

 ;8KRetail.
       <,.(4+
 Plaintiff

 </5_§]1962—Derivative
           X8I23,'4(.4,Claim
                          5+(41Against
                                P6(4-7. N/A =QP Count
                                                 59)-. Not
                                                       =9.alleged
                                                           (++,6,*4in-DE.
                                                                      3A
 MLG

 8,19-47:ML ;8Retail,
               <,.(4+:Marcus
                      ;('0)78, 19-47:88 5:         X9
 RICO

 (-*Machete
     ;(0?,.,Corporation.
              59'@9'(.49-
 Lemonis,                    Lemonis, LLC,

 P009)-.4-6                                 =QP Count
                                                 59)-. Not
                                                       =9.overtly
                                                           9,'.+Malleged
                                                                  (++,6,*4in-DE.
                                                                             3A
 and

                                                     Z
 Accounting.                                N/A
                                                  10




898889
65666151v.1
                                         I
                                         2
